DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2022, 5/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) “an audio capture means; an electrical component supporting means; a waterproofing means; a first supporting means for supporting the waterproofing means, the first supporting means coupled over the electrical component supporting means and the audio capture means via a first adhesive means, the first supporting means having an opening over the audio capture means and including one or more structures; a housing means for housing the waterproofing means and the audio capture means, the housing means having an opening to enable sound to reach the audio capture means through the waterproofing means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [0016] of the specification discloses “an audio capture device for a submersible camera includes a supporting structure to prevent a waterproof membrane from deflecting beyond a point that will cause damage to the membrane. A microphone assembly includes a microphone for detecting ambient sound and generating an electrical signal representing the ambient sound. The microphone assembly is mounted on a printed circuit board. A first supporting ring is coupled to a top surface of the printed circuit board via a first adhesive layer. The first supporting ring has an opening over the microphone assembly. A waterproof membrane is coupled to the top surface of the first supporting ring via a second adhesive layer. The waterproof membrane vibrates in response to the ambient sound. The first supporting ring prevents the waterproof membrane from deflecting more than a threshold deflection. A housing has an opening to enable the ambient sound to reach the microphone assembly through the waterproof membrane. The housing houses the waterproof membrane and the microphone assembly”.  However, the specification is devoid of adequate structure to perform the claimed function. In particular, the Claim merely states “an audio capture means; an electrical component supporting means; a waterproofing means; a first supporting means; a housing means” but this is not fully stated in the specification and one of ordinary skill in the art before the effective filing date of the claimed invention can easily interpret these structures as performing other functions. Therefore, the terms supported in [0020] of the specification does not provide adequate structure for performing the claimed functions because it does not describe a particular structure for performing the function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the specification does not provide adequate structure for performing the claimed functions because it does not describe a particular structure for performing the function.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-20 of U.S. Patent No. 10,999,666 B2 (Hansson; hereinafter referred to as Hansson’666) and their specifications. Specifically, Claim(s) 1-20 of Hansson’666 are directed to a waterproof microphone membrane for submersible device.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are either anticipated by Hansson’666 or are obvious variants of Hansson’666 in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for Hansson’666; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  

Take claim(s) 1 as an example, the following is a limitation by limitation comparison to show how Claim(s) 1 is anticipated by Claim(s) 1 of Hansson’666 (the difference is in the bold text)  

Instant, Claim(s) 1
Hansson’666
An audio capture device comprising:

a microphone configured to detect audio signals;



a printed circuit board coupled to the microphone;

a first ring coupled to the printed circuit board and to the microphone via a first adhesive layer, the first ring having an opening over the microphone and including one or more standoff structures;


a waterproof membrane coupled to the first ring via a second adhesive layer;







a housing configured to enable the audio signals to reach the microphone through the waterproof membrane.
An audio capture device comprising: 

a microphone assembly including a microphone for detecting ambient sound and generating an electrical signal representing the ambient sound; 

a printed circuit board on which the microphone assembly is mounted; 

a first supporting ring coupled above the printed circuit board and the microphone assembly via a first adhesive layer, the first supporting ring having an opening over the microphone assembly and including one or more standoff structures; 

a waterproof membrane coupled to a top surface of the first supporting ring via a second adhesive layer, the waterproof membrane to vibrate in response to the ambient sound, wherein the first supporting ring prevents the waterproof membrane from deflecting more than a threshold deflection; 

a housing having an opening to enable the ambient sound to reach the microphone assembly through the waterproof membrane, the housing to house the waterproof membrane and the microphone assembly.


All other Claim(s) can be mapped to claims of Hansson’666 similarly.  If the Applicant requires further clarification and believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Allowable Subject Matter
Independent Claim(s) 1, 12, and 20; and Dependent Claim(s) 2-11, and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Independent Claim 1, the claimed limitations “a printed circuit board coupled to the microphone; a first ring coupled to the printed circuit board and to the microphone via a first adhesive layer, the first ring having an opening over the microphone and including one or more standoff structures” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Cardinali (US 2016/0378142 A1) teaches an audio capture device comprising: a microphone (201) configured to detect audio signals ([0032]-[0033]); a waterproof membrane (203 of Fig. 2A) coupled to the first ring (206) via a second adhesive layer (205); a housing (200) configured to enable the audio signals to reach the microphone (201) through the waterproof membrane (201).
However, Cardinali does not remedy the deficiencies as claimed because the claimed invention requires “a printed circuit board coupled to the microphone; a first ring coupled to the printed circuit board and to the microphone via a first adhesive layer, the first ring having an opening over the microphone and including one or more standoff structures”.
Therefore, this limitation, in combination with the claim, was not found in the prior art.

Claim 12 is essentially the same as Claim 1 and refers to a camera of the audio capture device of Claim 1.  Therefore Claim 12  would be allowable for the same reasons as applied to Claim 1 above.

Claim 20 is essentially the same as Claim 1 and refers to a camera of the audio capture device of Claim 1.  Therefore Claim 20  would be allowable for the same reasons as applied to Claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645